Case 19-01704-als7   Doc 11   Filed 08/20/19 Entered 08/20/19 09:03:10   Desc Main
                              Document     Page 1 of 7
Case 19-01704-als7   Doc 11   Filed 08/20/19 Entered 08/20/19 09:03:10   Desc Main
                              Document     Page 2 of 7
Case 19-01704-als7   Doc 11   Filed 08/20/19 Entered 08/20/19 09:03:10   Desc Main
                              Document     Page 3 of 7
Case 19-01704-als7   Doc 11   Filed 08/20/19 Entered 08/20/19 09:03:10   Desc Main
                              Document     Page 4 of 7
Case 19-01704-als7   Doc 11   Filed 08/20/19 Entered 08/20/19 09:03:10   Desc Main
                              Document     Page 5 of 7
Case 19-01704-als7   Doc 11   Filed 08/20/19 Entered 08/20/19 09:03:10   Desc Main
                              Document     Page 6 of 7
Case 19-01704-als7       Doc 11     Filed 08/20/19 Entered 08/20/19 09:03:10              Desc Main
                                    Document     Page 7 of 7


                                      PROOF OF SERVICE

The undersigned certifies that the foregoing instrument was served upon all parties to the above
cause by delivering a copy thereof to each of the parties or their attorneys of record herein at their
respective addresses disclosed on the pleadings on the 20th day of August 2019.

 By:              U.S. Mail                       Fax
                  Hand Delivered                  Overnight Courier
                  Certified Mail                  Courthouse Box
            X     Electronic Mail                 Other

USTPRegion12.PE.ECF@usdoj.gov
US Trustee

Wesley B Huisinga
wbh@shuttleworthlaw.com


                                                              /s/ Jeanne Hammer
